Judgment was entered in favor of plaintiff, on an agreed state of facts, in this action to recover a mortgage deficiency from the original obligor and one who, later, on the assignment of the mortgage, guaranteed payment of the obligation. The guarantor only appeals.
The first question presented is whether the statute limiting the time for the institution of such a suit at law is applicable *Page 29 
to the guarantor. But we are not called upon to deal with the question.
Suit was commenced within three months after the confirmation of the sale in the equity proceedings; and appellant argues that the action was outlawed because not commenced within three months after the date of the public sale of the mortgaged premises by the sheriff. This question has been determined adversely to appellant in the case of Wootton v. Pollock, 119 N.J. Eq. 128.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None. *Page 30